Citation Nr: 9918893	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-25 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
fracture of the left ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to February 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO, in pertinent part, determined that the claims 
for service connection for asbestosis, residuals of a head 
injury with headaches, organic disability as secondary to 
radiation exposure, a bilateral eye disorder, left elbow 
pain, a bilateral knee disorder, and injuries to the left 
middle and fifth fingers were not well grounded, and granted 
entitlement to service connection for residuals of a fracture 
of the left ankle with assignment of a noncompensable 
evaluation.

In September 1998 the Board denied entitlement to service 
connection for asbestosis, residuals of a head injury, 
organic disability as secondary to radiation exposure, a 
bilateral eye disorder, a left elbow disorder, a bilateral 
knee disorder, and residuals of injuries to the middle and 
fifth fingers of the left hand, and remanded the issue of 
entitlement to an initial compensable evaluation for 
residuals of a fracture of the left ankle to the RO for 
further development and adjudicatory action.

In February 1999 the RO affirmed the noncompensable 
evaluation for residuals of a fracture of the left ankle.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Manifestations of residuals of a left ankle fracture include 
subjective complaints of swelling, difficulty bending, and 
intermittent pain; muscle strength testing showed that there 
was a "rachety weakness."  Additional ascertainable 
clinical findings were not demonstrated upon VA examination 
in December 1998.  Specifically, there was normal range of 
motion, negative anterior drawer and negative talar tilt 
signs, and no instability or swelling of the ankle.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Codes 5270-5274 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 126 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board notes that in 
the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a)  .

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


Factual Background

A review of the service medical records reveals that the 
veteran suffered a fracture of his left ankle when he 
sprained it in 1984.  This fracture healed without surgery or 
complications.  He reinjured it on at least one occasion 
while playing basketball.  

Upon postservice VA examination in February 1995, the veteran 
pertinently complained of soreness of the ankles.  
Examination showed no deformity, discoloration or tenderness 
of the ankle.  Range of motion was dorsiflexion to 10 degrees 
with plantar flexion to 45 degrees bilaterally.  X-ray 
studies of the ankles was completely unremarkable.  The 
examiner noted that the veteran could even recall which ankle 
he had fractured in service.  The examiner recorded that 
examination of the ankles was completely unremarkable.

Upon rating decision in April 1995, service connection for 
residuals of a left ankle fracture was granted and a 
noncompensable rating was assigned, effective from the date 
the veteran's claim was filed.  

In a July 1995 statement, the veteran reported that his left 
ankle sometimes swelled and that he could not stand on it.  
His problems were exacerbated during the winter.  

Additional VA records include outpatient records dated from 
1995 and 1996.  These records do not reflect treatment for 
left ankle problems.  

When examined by VA in December 1998, the veteran reported 
that he injured his left ankle during service.  He was casted 
for 7-8 weeks.  Currently he experienced swelling and had 
difficulty bending.  He said that this could occur up to 2-3 
times per day.  The duration of the problem was that when he 
twisted it he had instant pain.  On other days, he had no 
pain.  The precipitating cause seemed to be shifting weight 
on uneven surfaces.  The examiner noted no limping.  

Physical examination of the left and right ankles showed that 
the veteran had normal range of motion with regard to 
dorsiflexion, plantar flexion, inversion, and eversion.  
Muscle strength testing reflected that there was a rachety 
weakness.  He had negative anterior drawer and negative talar 
tilt signs.  There was no instability of the ankle and no 
swelling or edema locally.  Pulses were bounding and intact.  
Neurologically, motor strength and sensation were within 
normal limits.  

The examiner reviewed X-rays and noted that while there was a 
note in the claims file of a previous talar fracture, this 
had healed without abnormality.  It was also noted that there 
was no fracture or dislocation or other problems noted.  The 
diagnosis was status post talar chip fracture and multiple 
ankles sprains, left ankle.  

Under a heading labeled as "General Remarks," the examiner 
noted that as to whether or not there were any range of 
motion changes, he found a service-connected injury to the 
left ankle without residual loss of motion, weakened muscles, 
or incoordination.  He found no instability of ankle.  He 
added that the severity of these manifestations were such 
that his subjective complaints were not substantiated by 
objective evidence on physical examination.  There were no 
visible manifestations of pain when the veteran was 
ambulating to and from the examination, although the 
appellant tended to limp while in the examination room.  
There was no evidence of muscle atrophy.  

The veteran's left ankle disability has been evaluated as 
noncompensably disabling under diagnostic code (DC) 5271 and 
38 C.F.R. § 4.31.  That DC code provides that a 10 percent 
evaluation is warranted for moderate limitation of motion and 
that a 20 percent evaluation is warranted for a marked 
limitation of ankle motion.  

In addition, in every instance where the schedule does not 
provide a zero percent evaluation for a DC, however, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  

Analysis

As a preliminary matter, the Board notes that a person who 
submits a claim for benefits under a law administered by the 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

Where a disability has already been service-connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an initial compensable evaluation for his 
left ankle disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

A review of the medical evidence discloses that, 
notwithstanding the veteran's subjective complaints of 
functional loss due to pain, the December 1998 VA examination 
report shows that he did not have any left ankle tenderness, 
swelling, deformity, or abnormality.  In addition, the 
examiner reported that there was no left ankle instability 
and normal range motion.  As the medical evidence shows that 
the veteran has full range of left ankle motion without 
tenderness or swelling, the Board concludes that the 
disability does not satisfy the criteria for a compensable 
rating, i.e., at least moderate limitation of left ankle 
motion.  

Moreover, the medical examination did not reveal any 
objective evidence that the veteran experiences functional 
loss due to pain, including during flare-ups.  The Board 
notes that a lay person can provide evidence of visible 
symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

Thus, the Board finds that the record presents no basis upon 
which to grant an increased evaluation for the veteran's left 
ankle disability under the relevant DCs, even when functional 
loss due to pain is considered.  38 C.F.R. §§ 4.7, 4.40; 
DeLuca, 8 Vet. App. at 205-7.  In this regard, the VA 
examinations of record have been negative for any clinical 
objective pathology of functional loss due to pain, 
limitation of motion, weakness, incoordination, etc.  






Further, no other DCs are applicable as there is no evidence 
indicating that the veteran has, or has disability comparable 
to ankylosis of the left ankle (DCs 5270 and 5272) or 
malunion of the os calcis or astragalus (DC 5273), or that he 
had an astragalectomy (DC 5274).  

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's left ankle disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Id. at 9.  In the case at hand, the Board has denied 
entitlement to an initial compensable evaluation for the 
claimant's left ankle disability and, therefore, staged 
ratings are not appropriate.

The Board finds that the appellant's left ankle disability 
has not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care.  The Board finds no 
basis upon which to refer the veteran's case to the Director 
of the VA compensation and Pension Service for consideration 
of an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as her, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for residuals of a fracture of 
the left ankle.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).



ORDER

Entitlement to an initial compensable rating for residuals of 
a fracture of the left ankle is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

